                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

KENNETH RAY PITTS,
ADC # 85938                                                                             PLAINTIFF

v.                              Case No. 5:18-cv-00188-KGB/BD

DAVIS KELLEY, JR., et al.                                                            DEFENDANTS

                                              ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 10). Plaintiff Kenneth Ray Pitts filed timely objections to

the Recommended Disposition (Dkt. No. 11). For the reasons discussed below, after a review of

the Recommended Disposition, Mr. Pitts’ objections, as well as a de novo review of the record,

the Court adopts the Recommended Disposition as its findings in all respects.

       The Recommended Disposition recommends dismissing without prejudice Mr. Pitts’

complaint for failure to pay the filing fee (Dkt. No. 10, at 2). The Court writes separately to address

Mr. Pitts’ objections (Dkt. No. 9). Mr. Pitts restates the allegations from his complaint and other

filings that defendant Davis Kelley, Jr., Lieutenant, Maximum Security Unit, purportedly grabbed

and chocked Mr. Pitts around the neck while Mr. Pitts was in handcuffs (Id., at 1). Mr. Pitts further

restates the allegation that Lieutenant Kelley threatened to harm physically and kill Mr. Pitts during

this altercation (Id.). Mr. Pitts does not make allegations or attach any evidence relevant to his

claim that he should be permitted to proceed in forma pauperis. Mr. Pitts does attach to his

objections a copy of a letter from Warden Aundrea Culclager dated August 7, 2018, to Mr. Pitts

regarding the grievance he filed against Lieutenant Kelley (Id., at Ex. G). In the letter, Warden

Cluclager states that “David Kelley no longer works for the Department of Correction.” (Id.).
       Judge Deere denied Mr. Pitts’ motion for leave to proceed in forma pauperis because Mr.

Pitts has already accumulated too many “strikes” based on his litigation history 1 (Dkt. No. 7, at 2).

Judge Deere informed Mr. Pitts that, absent an allegation of imminent danger of serious physical

injury, he will not be allowed to proceed in forma pauperis. 28 U.S.C. § 1915(g). Mr. Pitts has

only restated the previous allegations that he made against Lieutenant Kelley. He has not presented

evidence to show that he was in imminent danger of serious physical injury when he filed his

complaint. For these reasons, Mr. Pitts has not shown that he should receive in forma pauperis

status despite his “strikes” because he has failed to show that he was or is in imminent danger of

serious physical injury. Therefore, the Court agrees with the Recommended Disposition that Mr.

Pitts’ complaint should be dismissed without prejudice for failure to pay the filing fee.

       Also, before the Court is Mr. Pitts’ appeal of the magistrate judge’s decision (Dkt. No. 9).

Mr. Pitts appeals Judge Deere’s Initial Order for Pro Se Prisoner-Plaintiffs and denial of his motion

for leave to proceed in forma pauperis (Dkt. No. 7, at 2). Based on Mr. Pitts’ motion, he appears

to seek an appeal with the Eighth Circuit Court of Appeals (Dkt. No. 9, at 1-2). However,

objections to a “pretrial matter not dispositive of a party’s claim or defense,” such as the Initial

Order for Pro Se Prisoner-Plaintiffs in this case, are considered by the district judge. Fed. R. Civ.

P. 72(a).

       The Court affirms Judge Deere’s Order as it is not clearly erroneous or contrary to law. Id.

(“The district judge in the case must consider timely objections and modify or set aside any part

of the order that is clearly erroneous or is contrary to law.”). As stated above, Judge Deere denied



       1
           The following dismissals constitute “strikes” against Mr. Pitts for purposes of
determining eligibility for IFP status: Pitts v. Moore, et al., E.D. Ark. Case No. 4:06-CV- 1305-
JLH; Pitts v. Johnson, E.D. Ark. Case No. 5:99-CV-71-JMM; Pitts v. Brownlee, et
al., E.D. Ark. Case No. 5:99-CV-178-HW.


                                                  2
Mr. Pitts in forma pauperis status because he accumulated too many strikes (Dkt. No. 7, at 2).

Judge Deere informed him that, absent an allegation of imminent danger of serious physical injury,

Mr. Pitts will not be allowed to proceed in forma pauperis. 28 U.S.C. § 1915(g). In his appeal,

Mr. Pitts restates his allegations against Lieutenant Kelley (Dkt. No. 9, at 1). Mr. Pitts does not

present any evidence to support an allegation of imminent danger of serious physical injury or

make any additional allegations that would allow him to proceed in forma pauperis. Mr. Pitts’

appeal is denied (Dkt. No. 9).

       Mr. Pitts has also filed a motion to appoint counsel (Dkt. No. 12). Because the Court has

adopted the Recommended Disposition in this case and dismisses Mr. Pitts’ complaint without

prejudice, the Court denies Mr. Pitts’ motion to appoint counsel (Id.).

       It is therefore ordered that:

       1.      The Court dismisses without prejudice Mr. Pitts’ complaint for failure to pay the

filing fee (Dkt. No. 2).

       2.      The Court denies Mr. Pitts’ appeal of the magistrate judge’s decision (Dkt. No. 9).

       3.      The Court denies Mr. Pitts’ motion to appoint counsel (Dkt. No. 12).

       4.      Because the Court dismisses without prejudice Mr. Pitts’ complaint, the Court

denies as moot Mr. Pitts’ pending motion for demand for relief, motion for defenses form of

denials, and motion for the elements (Dkt. Nos. 3, 4, 5).

       So ordered this the 26th day of March, 2019.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 3
